Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00561-CV

                                         Arthur PORTILLO,
                                              Appellant

                                                 v.

 RUSHRRRUSHMORE LOAN SERVICES, L.L.C., USA Residential Properties, L.L.C., and
                Harvey Law Group a/k/a Kelly Harvey P.C.,
                              Appellees

                     From the 407th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2012-CI-05319
                            Honorable John D. Gabriel, Judge Presiding

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: October 23, 2013

DISMISSED FOR WANT OF PROSECUTION

           On August 12, 2013, appellant filed a notice of appeal from the trial court’s judgment

signed July 11, 2013. The record was due September 9, 2013, sixty days after the judgment was

signed. See TEX. R. APP. P. 35.1. On September 17, 2013, the District Clerk of Bexar County

filed a notification stating the clerk’s record would not be filed because appellant had not paid or

made arrangements to pay the clerk’s fee to prepare the record and is not entitled to appeal without

paying the fee. On September 19, 2013, we ordered appellant to provide written proof to this court

on or before September 30, 2013, that either (1) the clerk’s fee has been paid or arrangements had
                                                                                     04-13-00561-CV


been made to pay the clerk’s fee; or (2) he is entitled to appeal without paying the clerk’s fee. We

cautioned appellant that if he failed to respond within the time provided, his appeal would be

dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b). Appellant has not filed a response.

       We therefore order this appeal dismissed for want of prosecution. We further order that

appellees, Rushmore Loan Services, L.L.C., USA Residential Properties, L.L.C., and Harvey Law

Group a/k/a Kelly Harvey P.C., recover their costs in this appeal from appellant.



                                                 PER CURIAM




                                                -2-